EXHIBIT 10.31
 
SIXTH AMENDMENT TO DEPOSIT PROCESSING SERVICES AGREEMENT


This SIXTH AMENDMENT TO DEPOSIT PROCESSING SERVICES AGREEMENT (this "Amendment")
is entered into as of February 8, 2013 by and between Higher One, Inc. ("Higher
One") and Cole Taylor Bank ("Bank").


WHEREAS, Higher One and Bank are parties to that certain Deposit Processing
Services Agreement dated as of March 29, 2012 (as previously amended, the
"Agreement"); and


WHEREAS, the parties hereto mutually desire to terminate the Agreement in
accordance with the terms of this Amendment; and


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:


1.  Unless otherwise defined in this Amendment, all capitalized terms used
herein shall have the definitions indicated in the Agreement.


2.  The Parties agree to the termination of the Agreement pursuant to Section
7.2(a) of the Agreement, with a mutually agreed termination date of August 30,
2013.


3.  This Amendment may not be amended, waived or modified in any manner without
the prior written consent of each party hereto.


4.  Except as specifically amended and modified hereby, all of the terms and
conditions of the Agreement shall remain unchanged and in full force and effect.
Higher One and Bank each reserve any and all of their respective rights under
the Agreement, as amended and modified hereby.


5.  This Amendment shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to its conflicts of laws rules.


6.  This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.


[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.




COLE TAYLOR BANK




By: /s/ Randall T. Conte
Its: CFO




HIGHER ONE, INC.




By: Miles Lasater
Its: President


Amendment to Deposit Processing Services Agreement


 